MORRISON, Presiding Judge,
dissenting.
I concede that the objection to the introduction of the bloody sheets and underclothes was poorly stated. Still, it is so axiomatic in this state, as well as in other jurisdictions, that bloody clothes are not admissible, unless they tend to shed some light *235upon the inquiry, that any objection which states that they were offered “primarily for the purpose of prejudice” should be sufficient. Trial judges should know these fundamental rules and should be alert to avoid the introduction of improper evidence. I fail to see how these articles tended to solve any issue and feel that their admission in evidence should call for a reversal of this cause.
I respectfully enter my dissent.